Name: Commission Regulation (EEC) No 765/92 of 27 March 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 83/20 Official Journal of the European Communities 28 . 3. 92 COMMISSION REGULATION (EEC) No 765/92 of 27 March 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 455/92 (3); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 455/92 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . (2) OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 52, 27. 2. 1992, p. 34. 28 . 3 . 92 Official Journal of the European Communities No L 83/21 ANNEX to the Commission Regulation of 27 March 1992 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 14 Week No 15 Week No 16 Week No 17 CN code . from 6 to from 13 to from 20 to from 27 April to 12 April 1992 19 April 1992 26 April 1992 3 May 1992 0104 10 90 (') ¢ 102,596 102,357 101,309 101,130 0104 20 90 (') 102,596 102,357 101,309 101,130 0204 10 00 (?) 218,290 217,780 215,550 215,170 0204 21 00 (2) 218,290 217,780 215,550 215,170 0204 22 10 (2) 152,803 152,446 150,885 150,619 0204 22 30 0 240,119 239,558 237,105 236,687 . 0204 22 50 (2) 283,777 283,114 280,215 279,721 0204 22 90 (2) 283,777 283,114 . 280,215 279,721 0204 23 00 0 397,288 396,360 392,301 391,609 0204 50 1 1 (2) 218,290 217,780 215,550 215,170 0204 50 13 (2) 152,803 152,446 150,885 150,619 0204 50 1 5 (2) 240,119 239,558 237,105 236,687 0204 50 19 (2) 283,777 283,114 280,215 279,721 0204 50 31 (2) 283,777 283,114 280,215 279,721 0204 50 39 (2) 397,288 396,360 392,301 391,609 0210 90 11 0 283,777 ' 283,114 280,215 279,721 0210 90 19 0 397,288 396,360 392,301 391,609 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90, (EEC) No 1580/90 and (EEC) No 2085/90 . (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.